                     Case 3:20-cv-01652-MPS Document 1 Filed 11/02/20 Page 1 of 4


                                                .KA t                        SLLe..S                   CZ 1S-LitiOt

                                                    Z't S•\26\ALN-                                            tbaki CAA CA_J4


                                                                          CCANNED at
                                                                                                                                                                  S Vrc.,23
s---V          rc 1.1 4—      C".•                 e_c_A k—                  n d Emailed
                                                                                                                                         VItuo \-\ctvrA C'_evviio401
                   e_Ve:tv1\\                                                1‘         tD   by                3pages                                                c5.51(
                                                                                  ate             i      als No
        .

                \X-6_,J-eva        e \                  -ca-eta                          k                                                                             paii2SD


                                                                                                                      e-e_X!n              *-Y1 ril to‘'4 la,_000.00
     tn\,‘                                  ".1
                                  LA:1

                                                                       e._                     AA-Arc:1..1


 C"A‘                       1%I\k v_i                             SC tiCIA                    11'0 PA't            `,Ln...1       \-0          S


                                                                                                      `1\`\                                            CAkz
              a_ Tle k,.\\A                                       fv\f„           71 o\t"\ Z, k►                                               \(


                        &\1\c&                                                    \\SA                        CC          1\V                          ILA Aci

                                    Lam.

                                  ou                       k..1    ct_c,\.\,_                c,„Lta „I‘tki_N                                   A    c._,\?_1
                                        e_ t.                                                     C_Je) LOA                   S -0 -6                     "k1(_c_        iL

     Q\r,(\ vs)\ski, Lsv                    ZN                                                         ‘‘%                         n e/L                  -\.1)   Vioncosti
                              •
            1114\_CANA                                            e_              \ or,a                           ciN        •   at+,              e 113.ew


                    A\ I,                                 q_.A‘ Cam, n A cY-tc.ituukl                                         c Quit.                 'A.,1\u

                                                                                             - au - ac.A                                  t\              C rht..

            N 1\1                           tIAA
 aY0 SIfe           --1\01-r\O cv cis Atm \                                            ,--)00\       N-9 1-c                          •D 'S n
                                                              7S
                              At v-Q_,„),-,4                  r\c-i-)04K
                                                                                                                                              V`1\c-
                                                                                                      ur
                                                                                                             3
                                                                                                                                                         • cv-Y-1.? ---N,
        "-CV       1.„‘(2        '1• .'7)-7C/V PC) - frri \-)      irrxit , n                                     'Y
                                                                                               7Yr\I         \
                       7-P! J67                  c?--'          N- JvANV2, iirJANN s m n--cr-rAv,..)                                                     V.4 cnrv,
srf95Ja-c) 1 t'e                VV.-T.? ,A6               ' TA- nA4 r trAT                    kAirt a---a-y1)11c1-                        lco\i kirk,
                                                                                                   \A-tiit•V VA ; k \
                            V ink         --irviv        -inri.v el            (7 412 v 7                 ..---.z 41-c)
                                                                                                       \ on                                      Ir-it\lOpc,
  ,- eriN no, vii vi s rrr) k$4_                         yqopi-K,
,yi kri,v v. (11     ?a111‘11 rt           -Pre           -       W7              1rw.
                                                                                   v i 1,. \J
                                                                                             r(-1- '             401-1K           1-.-)
                     c-il   ' l'-, 'Clc, .5rt ' MN                                   ' a' Dor\ • h
                                                                                    34 \47\v, -v,rw
    t   ro LAY) 01171                               Vi              lrrIrT, 7"
                                                                                                                                                        \IT)   cr-D
                      010        *V 71-Vrilif                    m                Vt/R,        c\--JjU                                M
         •-   c--           i 'T) r11
                                    , /     PA c)        VID-rTh            `Art ,, \AA \--e, VO     1:1-N            i,. \ tit           , ht
         ryCj                                                           ill,           V4 CiTc-,_            N ci--
  r                                                      Du). w n   %                1\
                                          3i
                                          . c)                                            ,
                                                    UOC) 'e r i '11C); WW cdin ---A.,.                                  z
                                                                                   1 ,
                                                                -x-)Nt-a.      --i,0
                                                                                                                                             \\''
                                                           WV()                vav 0 Ri              S" 10- ,
                                                                                                                       \NR, \ \                  \ 0
                            Case 3:20-cv-01652-MPS Document 1 Filed 11/02/20 Page 2 of 4
       Case 3:20-cv-01652-MPS Document 1 Filed 11/02/20 Page 3 of 4


                                                    (xl      At IV.        --10\_.15A-e_c-ii    AC1 vntl(3-t

                                             C CAA                                                               •t' S      LA

                                  \(\                                              AVQ.,            \ Mit CeS

                                               2    a u_A-
%A_ `S't tak A                                                   (IA    0;4 subs \-0 A, ,re                                ?roc elS
                                    \Q-k-k                       e_Oiot Siltibrkifki                                 LA)   s 8`1,-

                                                                                -Lk..          4.        -1- 141V g_CA/     Lu4 .




e_Jt1"9\41-\-‘                          4s11)Ci.A         iw             11\ 0;16 (.1 MUM                      till CA a

                   3 el.N.J\      tNIN.0 \AMQ CLA --kNtS\NA,9                                  A.12A1n Lk* '1              14A eto
OIL      \(---k5k3:\ O    \\Uve- Y..nowN                                               p1oLa             v\5         s,14.10.\-100

OA             \\__bu'L        Loc.1                      wo \                                  A•et)          it)       \Z-P..   uPt.

                                                                        Ary,



                Ite_A             'et‘,                   \PIMA() U-VAR                              A.

                                                                                 YY•     tkk                         ‘.411.hrev

Q'N\O\ACW,c-11                 c\etGS S . ‘k 1\N C-A                           Cy •q1 .    \\um
e...N-y\\Qco.A.          Me IA      2 A\                     SL`v                          \A.ISK &).             11,
                                                                                                                    4, Lo ?IL




      ktO• A-.11                 Y\ tk.                                         el,OU          At, i ry )(air

                                    (yeLN                              1
                                                                       .41         Alt              an          cropf m(A0,



 NALL \                                             \-0      k                 a(-110•0 s o''Ar It /14 eniP5




                                                    —3
  Case 3:20-cv-01652-MPS Document 1 Filed 11/02/20 Page 4 of 4


                             &e,                              .s                        ou.

                    kw\                                                    t c)\(-trn


                                     Nte                                                  e_Aeiorlua tov-S
                                             \C1AA QV.Q.                   v    ki e                    rri           \
 &x,K.



                                             \1\-,,L3t   \%4 -(.ctu.LA2. Qv\A•                A-4,LAU6\t
                                                                                              -
               v     p(it.                               ()            t                c_LLA              \L Celt;


(kh..                           4Z`V\ c_AJULYY\A-1,           \.1\-uLtAyINea                      tA-




                                        Q,                                                                      Sts
                                                                           ,r/tfre6
                                                                                 (`(11.14,--
                                                                                 7                      S 9E a S1.-
                                                                                              ero Sc
                                                                                                   -          110 Lost/ CS
                                                                           90,                                        Lofido,v   Igi
                                                                           urtN,uil)e                   (\1)A4tic_e_4(c..44,4"
                                                                                                                      63'2

                             11A:

   .\,   At.,\LLA                   2.)12                \ v\1         ou,,,\LAI!v„               vie r.
                                                   \tuf)C--        U            l       Ian w.
